Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s arguments filed March 4, 2022. Claims 16-35 are pending. Claims 28-35 are withdrawn from further consideration as being drawn to a nonelected group.

All prior rejections are maintained for the reasons set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bayon (US 2010/0016872) in view of Gretzer (US 2012/0316646).
Bayon teaches knitted mesh reinforcement materials (secondary component with first and second surface) which are fully coated with cross-linked collagen (coated on at least one surface) in a non-porous layer (paragraph 0009-0016,0021,0026,0067) wherein the collagen is of animal origin such as porcine or bovine (non-human, paragraph 0034-3 to about 150 mg/cm3 (1cm3=1ml). Bayon teaches the density of the mesh is below or greater than 100g/m3 or below 0.1 mg/ml (paragraphs 0105, 0110), the implant stretches and is elastic (paragraph 0024), the mesh elongates to less than about 100% (paragraph 0108), the tensile strength can be adjusted (paragraph 0184) and resists tearing with a breakage resistance of 100N minimum with the load at break of from about 100N to 1000N (paragraph 0105-0107,0176) The thickness of the implant with non-porous layer with the mesh embedded is less an 100 micrometers (0.1mm, paragraph 0139), the additional porous layer can add a thickness of 0.1cm to 1.5cm (1-15 mm, paragraph 0139). Bayon teaches using collagen fibers (examples). Bayon teaches the reinforcement mesh can be made of polyglycolic or polylactic acid (paragraph 0102). Bayon teaches the implants support tissue repair and regeneration (paragraph 0002).

Gretzer teaches implants coated with non-human, bovine collagen I type fibrils and  non-human recombinant collagen fibrils which are less immunogenic and less expensive (paragraph 0023,0086-0087). Gretzer teach these fibrils provide improved compatibility for implantable medical devices compared to conventional collagen coated-implantable articles and allow for faster tissue regeneration and improved implant attachment due to the three dimensional fibril orientation on the surface of the article (paragraph 0014-0016). Gretzer teaches the implant can be made of polyglycolic or polylactic acid (paragraph 0093). Gretzer teaches the aqueous solvent should not completely evaporate (paragraph 0105).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composite materials of Bayon by incorporating non-human collagen fibrils and non-human recombinant collagen fibrils as Gretzer teach similar implants coated with non-human collagen fibrils or non-human recombinant collagen fibrils provide improved compatibility for implantable medical devices compared to conventional collagen coated-implantable articles and allow for faster tissue regeneration and improved implant attachment due to the three dimensional fibril orientation on the surface of the article. Gretzer further teaches the recombinant fibrils are less immunogenic and less expensive. 
Regarding the claimed concentration of lubricant, Bayon teaches mixing synthetic material such as polyacrylic acid and natural materials such as collagen to prepare the 
Regarding the properties of the composite, Bayon teaches the importance of the tear strength, tensile strength, elastic modulus, and stretchability of the material. Since the properties are recognized and described it would be within routine skill in the art to arrive at them through routine experimentation to provide a stretchable, elastic, durable (tear resistant) implant material. Adjusting the weight:weight ratio of the fibrils and the secondary component would impact these properties and would be able to be adjusted also through routine experimentation. Applicant has not demonstrated the criticality of the ranges or the properties and therefore, they are not deemed unexpected and would be routine for one of ordinary skill to arrive at absent a showing of unexpected results. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 16,18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,6,11, and 15 of U.S. Patent No. 10,301,440. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain overlapping components, concentrations of water and lubricant and contain non-human collagen fibrils.

Claims 16,18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,001,679 in view of Gretzer (US 2012/0316646). It would have been obvious to coat the biofabricated material of The patent onto a secondary component which has two surfaces because Gretzer teaches non-human collagen fibrils are effectively applied to implant materials to improve their compatibility for implantable medical devices compared to conventional collagen coated-implantable articles and allow for faster tissue regeneration and improved implant .

Claims 16-19 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1-9,12,14 and 17  of copending Application No. 15/433877. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain overlapping components, concentrations of water and lubricant and contain a species of non-human collagen fibrils. 

Claims 16-19 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1-5,7,9 and11-13  of copending Application No. 15/433676. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain overlapping components, concentrations of water and lubricant and contain non-human collagen fibrils. 

Claims 16-19,23,24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10,12,15-17 and 20 of copending Application No. 15/433566. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain overlapping components, concentrations of water and lubricant and contain non-human collagen fibrils. 

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed Bayon in view of Gretzer have been fully considered but they are not persuasive. The examiner argues that while Bayon teaches the non-porous layer “may retard or prevent tissue ingrowth from surrounding tissues” and in some embodiments possesses anti-adhesion (paragraph 0059).  Bayon teaches the reinforcement member and porous layer can contain a collagen coating comprising collagen, water and glycerin (paragraph 0098,0119-0120,0147,0161,0167-0170,0177,0187). Bayon teaches collagen, 1% glycerol (lubricant) and water (paragraph 0199). Bayon also teaches the one or more non-porous layers and coating of the reinforcement layers can contain bioactive agents which participate in tissue growth and cell growth cell differentiation (paragraph 0132). Bayon teaches the reinforcement member provides for securement of the composite to a desired location long enough for tissue ingrowth to occur and aids in affixing the composite to tissue (paragraph 0143). Bayon further teaches the collagen porous layer sticks to the non-porous layer (paragraph 0187) and is used for tissue repair. The porous layer allows for excellent cellular growth (paragraph 0078,0084). Bayon teaches growth factors can be added as bioactive agents (paragraph 0128). Therefore Bayon allows for a secondary component coated will a composition comprising water, collagen and lubricant in the claimed proportions wherein the collagen layer also includes tissue growth promotors and would be compatible with the teachings of Gretzer. Regarding Gretzer, the teachings of paragraph 0078 state “may stimulate or enhance the natural response of a cell to tissue injury and promote the formate of new tissue”, again may indicates the is a possibility but not a definite occurrence. 
Regarding the ODP rejections, In response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below:  “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”  Accordingly the rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/AMINA S KHAN/Primary Examiner, Art Unit 1761